Title: Thomas D. Clark to James Madison, 31 January 1830
From: Clark, Thomas
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Springfield Green County Alabama
                                
                                31st. Jany. 1830
                            
                        
                        
                        Excuse me when I tell you that, I have recived a letter from each of the venerable fathers of our Happy
                            Country to wit John Adams and Thomas Jefferson once Presidents of the United States, which letters I Keep as Relics They
                            shall be deposited for safe Keeping as such—my desire Is that you will be so good as to send me one from your own hand
                            writing so that I may enroll the same with the rest. My intention is to procure letters from each as they will
                            respectfully retire from office as long as I shall remaine in this world—this I Know is a singular request But I do assure
                            you Honorable Sir that it is through no vainglorious motive but purely through a Venerable feelings in my heart for the
                            love I bear for the fathers of our Happy republic and also to have there writing for my own satisfaction—I am a man of 39—years old. Born in Virginia, never Bore a Commission, never was brought to trial on any account whatever, served 6 months
                            as a volunteer from Kentucky against the British and their Red allies and was taken prisoner at the Defeat of River Raison
                            in 1813. Have small means to live or to make a living  But Blest with good Health & Strength; and live as well as I
                            want. My expectation not very sanguine, and Consequently i am Content I am persuaded that you will have the goodness to
                            attribute these rough uncouth lines to the productions of a mind Illiterate and uncultivated. But Honest and fervent for
                            the welfare of our Happy Republic—May the mercy of that Supreme Being in whose long continued mercy we have so
                            wonderfully prospered, Vouchsafe to Continue his signal mercy over you, and still To Continue you on this earth to see your
                            Happy Brethren in peace and when you are about to leave these Mortal Shores; smooth your bed of death and give your Spirit
                            a Happy admittance in Heaven is the fervent prayer of your unworthy Servant
                        
                        
                            
                                Thomas D. Clark
                            
                        
                    